DETAILED ACTION	 
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This office action is in reply to applicant communication filed on August 03, 2021. Claims 1-12 are pending.

IDS
2.	The IDS filed on 08/03/2021 has been considered.

Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 1-5 and 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over Sarkar et al. (Sarkar, hereinafter) (U.S. Patent Application Publication No. 2018/0234738 A1) in view of Hartley (U.S. Patent Application Publication No. 2013/0188932 A1) further in view of Lerner et al. (Lerner, hereinafter) (U.S. Patent Application Publication No. 2018/0067641 A1).
Regarding claim 1, Sarkar discloses a method for providing remote attendance to a live event, the method comprises the steps of:
(A) providing a plurality of user accounts (viewer accounts, [0051] & [0030]), at least one administrator account (a broadcaster account, [0051] & [0030]), wherein each user account is associated with a corresponding user personal computing (PC) device (the viewer devices 114 correspond to viewer accounts of friends, [0051]), and wherein each administrator account is associated with a corresponding administrator PC device (a broadcaster account corresponding to the broadcaster device 106, [0051] & [0030]) ([0083] & [0051]; broadcaster device 106 to send a digital invitation (through the social networking system 102) to a viewer device (e.g., viewer device 114 a);
(B) prompting an administrator account ([0083]; causes the broadcaster device 106… [0084]; present a text box) to generate a live event invitation with the corresponding administrator PC device ([0083]; In some such embodiments, the social networking application 108 causes the broadcaster device 106 to send a digital invitation (through the social networking system 102) to a viewer device (e.g., viewer device 114 a)); 
 (E) prompting ([0083]; invitation with a request to join to viewer device/user) at least one arbitrary user account to enter a viewing request for a specific live event with the corresponding user PC device ([0083]; send a digital invitation (through the social networking system 102) to a viewer device (e.g., viewer device 114 a) (inviting/prompting a viewer device/user to join a live stream), where the digital invitation includes a request to join the live-video stream), wherein the arbitrary user account is any account from the plurality of user accounts ([0083]; a viewer device used by viewer/user 118a ([0030]), for example, Fig. 1), 
(F) relaying the viewing request ([0096]; detecting a viewer’s selection) for the specific live event from the corresponding user PC device of the arbitrary user account to the remote server ([0096]; detecting a viewer’s selection of an option to view the live video stream…through the social networking system 102, Fig. 2-3), if the viewing request for the specific live event is entered by the arbitrary user account ([0096]; detecting a viewer’s selection of an option to view the live video stream);
(G) streaming the specific live event from the remote server to the corresponding user PC device of the arbitrary user account ([0063] & [0121]; the social networking system 102 (remote server) transmits video clips to some or all the viewer devices 114 for presentation with the live video stream).
But Sarkar doesn’t fully disclose a live event catalogue managed by at least one remote server; (C) relaying the live event invitation from the corresponding administrator PC device to the remote server; (D) appending the live event invitation to a live event catalogue with the remote server; wherein the specific live event is from the live event catalogue; and (H) executing a live reaction process between the corresponding user PC device of the arbitrary user account and the remote server during step (G). 
However, Hartley in analogous event streaming field, discloses a live event catalogue (event resource s112, [0039] & Fig. 4) managed by at least one remote server ([0039] & [0037]; an event resource contains event (including live event, [0048]) and resides in and managed by a server, [0037]); 
(C) relaying the live event invitation from the corresponding administrator PC (event organizer, [0040]) device to the remote server (server, [0037] & Fig. 2 110) ([0040] & [0037]; when creating an event, an event organizer (administrator) will typically invite participants using an email list. The participants are then provided access to the video aggregation interface. In one variation, the participants are prompted to register an account or login to the multi-channel video service to participate in the event…an event organizer (administrator) invite the participant(s) through multi-channel video service/video aggregation interface of the server); 
(D) appending the live event invitation to a live event catalogue with the remote server ([0040]; Creating an event resource may additionally include adding event participants to the event resource S114, which functions to enlist users that can contribute video segments for the event. Participants preferably attend the physical event, capture video, and contribute at least one video segment. When creating an event, an event organizer will typically invite participants using an email list. The participants are then provided access to the video aggregation interface); 
wherein the specific live event is from the live event catalogue ([0040]; a participant may selectively join an event (including live event, [0048]) found in a catalog of events of the multi-channel video service).
It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention was made to combine the teachings of Hartley into Sarkar. The modification enables the Sarkar system to easily identifies and relates events and event participants/invitees by compiling event related information.
But Sarkar in view of Hartley fails to fully disclose (H) executing a live reaction process between the corresponding user PC device of the arbitrary user account and the remote server during step (G).
However, Lerner in analogous live event reaction system ([0112] & Fig. 15), discloses (H) executing a live reaction process between the corresponding user PC device of the arbitrary user account and the remote server during step (G) ([0125] & [0124]; executing a live reaction (capturing participant’s live reaction such as audio reaction to the live event, [0125]) between the participants device and the mixer server, [0121] & Fig. 15).
It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention was made to combine the teachings of Lerner into Sarkar. The modification enables the Sarkar system to increase users experience in a live streaming event by providing a user live reaction or feedback option to the streaming live event.

Regarding claim 2, Sarkar further teaches the method for providing remote attendance to a live event, the method as claimed in claim 1 comprises the steps of: 
capturing live reaction data with the corresponding PC device of the arbitrary user account during step (H) ([0122] & [0005]; a video clip of a reaction to the live video stream by a viewer of the plurality of viewers, the video clip captured by the viewer using a viewer device while the viewer device presents the live video stream); and 
continuously transmitting the live reaction data from the corresponding user PC device of the arbitrary user account to the remote server ([0005] & [0122]; and relay video clips of reactions (by viewers to the live video stream) to the broadcaster device (through the social networking system 102 (remote server) during presentation of the live video stream… [0006]; continuous reaction(s)).

Regarding claim 3, Sarkar further teaches the method for providing remote attendance to a live event, the method as claimed in claim 2 comprises the steps of: 
providing the corresponding user PC device with a microphone ([0149]; known I/O devices such as microphone, Fig. 3,313); 
collecting audio data with the microphone for the corresponding user PC device of the arbitrary user account ([0071]; receiving a video clip during a live-video-stream broadcast, video clip includes audio); and 
appending the audio data to the live reaction data with the corresponding user PC device of the arbitrary user account ([0123]; the method 500 includes an act 530 of presenting the video clip with the live-video stream).

Regarding claim 4, Sarkar further teaches the method for providing remote attendance to a live event, the method as claimed in claim 2 comprises the steps of: 
providing the corresponding user PC device with a symbolic interface ([0115]; the reaction stream 432 includes reaction elements (e.g., hearts, thumbs up, smiley face) that appear to float across (e.g., from left to right) the live-video-stream display 414 to indicate the types of reactions viewers are having to the live video stream…[0149]; graphical data); 
receiving user input data with the symbolic interface for the corresponding user PC device of the arbitrary user account ([0149]; receiving user input through the graphical interface); and 
appending the user input data to the live reaction data with the corresponding user PC device of the arbitrary user account ([0123]; the method 500 includes an act 530 of presenting the video clip with the live-video stream… [0116]; (e.g., by providing options to transmit a follow request, friend request, or reaction to the viewer who captured the video clip/viewer reaction). 

Regarding claim 5, Sarkar further teaches the method for providing remote attendance to a live event, the method as claimed in claim 2 comprises the steps of: 
providing the corresponding user PC device with a video camera ([0149]; known I/O devices such as video camera, Fig. 3,313);
collecting visual data with the video camera for the corresponding user PC device of the arbitrary user account ([0071]; receiving a video clip during a live-video-stream broadcast, video clip includes audio …and [0029]; a video clip includes a four-second video that shows a viewer's face reacting to a live video stream as captured by a viewer device); 
processing the visual data with the corresponding user PC device of the arbitrary user account in order to identify at least one user face (…and [0029]; a video clip includes a four-second video that shows a viewer's face reacting to a live video stream as captured by a viewer device); and 
appending the visual data to the live reaction data with the corresponding user PC device of the arbitrary user account, if the user face is identified from the visual data ([0123]; the method 500 includes an act 530 of presenting the video clip with the live-video stream).

Regarding claim 9, Sarkar further teaches the method for providing remote attendance to a live event, the method as claimed in claim 1, wherein the live event audiovisual data is outputted with the corresponding user PC device after step (H) ([0106]-[107]; in some embodiments, a viewer device presents a transmitted video clip within a graphical user interface, including a viewer device associated with the viewer who captured the video clip. As shown in FIG. 4D, for example, the viewer device 114 a presents the video-graphical element 418 within the live-video-stream GUI 406 after transmitting the video clip to the social networking system 102, Fig. 5, 530).

Regarding claim 10, Sarkar further teaches the method for providing remote attendance to a live event, the method as claimed in claim 9 comprises the steps of:
providing a content management system ([0160]; social networking system 902 may include/provide one or more data stores), wherein the content management system is managed by the remote server ([0160]; a social networking system 902…to manage, retrieve, modify, add, or delete, the information stored in data store); and
appending the live reaction process to the live event audiovisual data with the content management system ([0160]-[0161]; Data stores may be used to store various types of information. In particular embodiment, the information stored in data stores may be organized according to specific data structures).

Regarding claim 11, Sarkar further teaches the method for providing remote attendance to a live event, the method as claimed in claim 1 comprises the steps of:
providing an event venue ([0176]; checking in to a place, [0181], checked-in location), 
But Sarkar in view of Hartley fails to fully disclose wherein a speaker is integrated into the event venue; generating a plurality of procedurally-generated noise data with the remote server; and outputting the plurality of procedurally-generated noise data with at least one speaker.
However, Lerner further discloses wherein a speaker is integrated into the event venue ([0123]; the virtual stadium also harnesses audio i.e. the virtual stadium integrated with a speaker);
generating a plurality of procedurally-generated noise data with the remote server ([0124]; Zero, one or many participants may have active microphones recording their audio reactions ([0125]; audio reactions, such as applause, booing, cheering, etc.) to the mass media as the participants experience the media… [0128]; The mixer server 1520 receives a multiplicity of audio inputs for the virtual stadium from the client devices 1530. The mixer server 1520 mixes together the audio inputs, also referred to as streams, as appropriate); and
outputting the plurality of procedurally-generated noise data with at least one speaker ([0128]; The mixer server 1520 mixes together the audio inputs, also referred to as streams, as appropriate, and sends one or more streams back out to all clients who are listening to the virtual audience via client devices 1530….[0133]; The mixer server 1520 may combine audio inputs from terminals 1530 of virtual participants in the same virtual room into a single virtual room audio stream, adjust a volume of the audio stream, and transmit the audio stream to the terminals 1530 associated with the virtual room).
It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention was made to combine the teachings of Lerner into Sarkar. The modification enables the Sarkar system to increase users experience in a live streaming event by analytically combining and outputting participants audio reactions.

Regarding claim 12, Sarkar further teaches the method for providing remote attendance to a live event, the method as claimed in claim 11 comprises the steps of:
providing live reaction data during step (H) ([0005]; transmit a live video stream from a broadcaster device to viewer devices and relay video clips of reactions (by viewers to the live video stream) to the broadcaster device during presentation of the live video stream);
continuously receiving the live reaction data with the remote server ([0005]; and relay video clips of reactions (by viewers to the live video stream) to the broadcaster device during presentation of the live video stream… [Fig. 2 & 3]; via social networking system (remote server) …and [0006]; continuous reaction(s)); and
outputting the live reaction data with the speaker ([0006]; While the live video stream continues to broadcast, the systems and methods transmit the video clip to the broadcaster device for the broadcaster device to present to the broadcaster…[0149]; The I/O interface 808 may include one or more devices for presenting output to a user, including, … one or more audio speakers).

5.	Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Sarkar et al. (Sarkar, hereinafter) (U.S. Patent Application Publication No. 2018/0234738 A1) in view of Hartley (U.S. Patent Application Publication No. 2013/0188932 A1) in view of Lerner et al. (Lerner, hereinafter) (U.S. Patent Application Publication No. 2018/0067641 A1) further in view of Black et al. (Black, hereinafter) (U.S. Patent Application Publication No. 2021/0370172 A1).
Regarding claim 6, Sarkar fails to teach the limitations of claim 6.
However, Black in analogous art, teaches the method for providing remote attendance to a live event ([0083] & [0035]; remote spectators live video reaction), the method as claimed in claim 5 comprises the steps of: 
providing the at least one user face as a plurality of user faces ([0093]; collect facial data of spectator(s)); 
prompting the arbitrary user account to select at least one specific face from the plurality of user faces with the corresponding user PC device of the arbitrary user account ([spectator(s) given an opportunity to select their avatar); 
prompting the arbitrary user account to select at least one visual content adjustment ([0093]; opportunity to customize their avatar), if the specific face is selected with the corresponding user PC device ([0093]; spectator given an opportunity to select and customized his/her avatar); 
generating modified visual content with the corresponding user PC device of the arbitrary user account by applying the visual content adjustment to the specific face ([0093]; generating a customized his/her avatar due to spectator’s selection and customization); and 
appending the modified visual content to the live reaction data with the corresponding user PC device of the arbitrary user account ([0093]; avatars added and used for recurring spectator).
It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention was made to combine the teachings of Black into Sarkar. The modification enables the Sarkar system to easily identify the spectator’s presence and insight by performing spectator facial analysis and detection.



6.	Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Sarkar et al. (Sarkar, hereinafter) (U.S. Patent Application Publication No. 2018/0234738 A1) in view of Hartley (U.S. Patent Application Publication No. 2013/0188932 A1) in view of Lerner et al. (Lerner, hereinafter) (U.S. Patent Application Publication No. 2018/0067641 A1) further in view of Rentz et al. (Rentz, hereinafter) (U.S. Patent Application Publication No. 2019/0110161 A1).
Regarding claim 7, Sarkar further teaches the method for providing remote attendance to a live event, the method as claimed in claim 1 comprises the steps of: 
providing a plurality of social groups managed by the remote server ([0162]; social networking system 902 may provide users with the ability to take actions on various types of items or objects, supported by social networking system 902…the items and objects may include groups or social networks to which users of social networking system 902 may belong). 
Sarkar further discloses user actions such as joining groups ([0183]).
But Sarkar doesn’t fully disclose wherein each social group includes a group admittance passcode; prompting the arbitrary user account to select a desired group from the plurality of social groups with the corresponding user PC device; prompting the arbitrary user account to enter a passcode attempt with the corresponding user PC device, if the desired group is selected by the arbitrary user account; verifying the passcode attempt with the group admittance passcode of the desired group with the remote server, if the passcode attempt is entered by the arbitrary user account; and appending the arbitrary user account into the desired group with the remote server, if the passcode attempt is verified by the group admittance passcode of the desired group. 
However, Rentz in analogous art, discloses wherein each social group includes a group admittance passcode ([0113] & [0115]; passcode based social group joining); 
prompting (Fig. 32, 392 Join Group prompt) the arbitrary user account to select a desired group from the plurality of social groups with the corresponding user PC device ([0110]; Group management controller 186 causes the listing of available groups to be displayed on display 206 of rider computing device 190, … The rider can select to join the group by selecting selectable area 394 on display 206 of rider computing device 190); 
prompting the arbitrary user account to enter a passcode attempt with the corresponding user PC device ([0113]; following invitation…[0115]; The rider inputs the group passcode into rider computing device 190 and group management controller 186 of rider computing device 190 sends the group passcode to group management master controller 300), if the desired group is selected by the arbitrary user account ([0110]; …The rider can select to join the group by selecting selectable area 394 on display 206 of rider computing device 190); 
verifying the passcode attempt with the group admittance passcode of the desired group with the remote server ([0115]; compares the entered passcode to the group passcode 316 in group database 304, as represented by block 608), if the passcode attempt is entered by the arbitrary user account ([0115]; The rider inputs the group passcode into rider computing device 190); and 
appending the arbitrary user account into the desired group with the remote server ([0116]; adds information regarding the recreational vehicle 100 and/or the rider to the group in group database 304), if the passcode attempt is verified by the group admittance passcode of the desired group ([0116]; If the entered passcode does match the stored group passcode 316).
It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention was made to combine the teachings of Rentz into Sarkar. The modification enables the Sarkar system to easily identify colocated event participants who want to form and/or join local groups and by doing so the overall user experience is optimized.

Regarding claim 8, Sarkar doesn’t fully disclose the limitations of claim 8. 
However, Rentz further teaches the method for providing remote attendance to a live event, the method as claimed in claim 7 comprises the steps of:
prompting (Figs. 31 & 32, 382 create group prompt) the arbitrary user account (rider, [0093]) to enter a group creation request (fig. 31, 382, create group) with the corresponding user PC device after step (E) ([0093]; An exemplary create group page 380 for group management controller 186 displayed on display 206 of rider computing device 190 is shown in FIG. 31…a group creation option is provided to the rider and group creation option is selected by rider, [0093]-[0094] & Figs. 31-32);
relaying the group creation request from the corresponding user PC device of the arbitrary user account to the remote server ([0093]; The rider would select selectable region 382 to instruct group management controller 186 to send a request to group management master controller 300 to create a new group), if the group creation request is entered by the arbitrary user account ([0093]; when rider selects 382, Fig. 31);
generating a new group admittance passcode in accordance to the group creation request with the remote server ([0095; Other information, such as group identifier, group passcode, and range settings, group management controller 186 prompts the rider for input through output devices 204 which the rider subsequently provides through input devices 202);
designating the arbitrary user account as a group managerial account in accordance to the group creation request with the remote server ([0096]; Group management master controller 300 sets the privacy setting for the group to open, as represented by block 422. In one embodiment, the privacy setting is an option selected in group management controller 186 by the rider…rider account provides group management function);
compiling the group managerial account and the new group admittance passcode into a new social group with the remote server ([0095]; Other information, such as group identifier, group passcode, and range settings, group management controller 186 prompts the rider for input through output devices 204 which the rider subsequently provides through input devices 202. Once the requested information is gathered, group management controller 186 sends the information to group management master controller 300); and
appending the new social group into the plurality of social groups with the remote server ([0094]; In response, group management master controller 300 creates a new group in group database 304, as represented by block 410, and adds information regarding the recreational vehicle 100 and/or rider to the created group in group database 304, as represented by block 412).
It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention was made to combine the teachings of Rentz into Sarkar. The modification enables the Sarkar system to easily identify colocated event participants who want to form and/or join local groups and by doing so the overall user experience is optimized.




Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELAKU Y HABTEMARIAM whose telephone number is (571)272-8373.  The examiner can normally be reached on Mon - Fri 9 am - 5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oscar Louie can be reached on 5712701684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).




/M. H. /
Melaku Habtemariam
Examiner, Art Unit 2445

/OSCAR A LOUIE/Supervisory Patent Examiner, Art Unit 2445